Citation Nr: 0904957	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 
30 percent for a gunshot wound of the left shoulder and arm.

2.  Entitlement to a disability rating greater than 
30 percent for major depression.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected gunshot wound of the left 
shoulder and arm is not manifested by actual loss of use of 
the left shoulder and arm.

3.  The Veteran's major depression is manifested by, at 
worst, occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.

4.  Service connection is in effect for a gunshot wound of 
the left shoulder and arm, evaluated as 30 percent disabling; 
major depression, evaluated as 30 percent disabling; and 
diabetes mellitus, evaluated as 10 percent disabling; the 
Veteran's combined disability rating is 60 percent.

5.  The Veteran's service-connected disabilities alone do not 
preclude him from securing and maintaining gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
30 percent for a gunshot wound of the left shoulder and arm 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.56, 4.73, 
Diagnostic Code (DC) 5303 (2008).

2.  The criteria for a disability rating greater than 
30 percent for major depression have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, DC 9434 (2008).  

3.  The schedular criteria for the assignment of a TDIU have 
not been met nor have the criteria for a referral for 
consideration of a TDIU on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an April 2006 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
showing that his service-connected gunshot wound of the left 
shoulder arm and major depression had worsened, evidence 
showing that he was totally disabled by his service-connected 
disabilities, and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA substantially has satisfied the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March and in August 2006, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities 
under the VCAA.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letter issued to the Veteran and his service 
representative issued in April 2006 correctly requested 
evidence showing that his service-connected gunshot wound to 
the left shoulder and arm and his service-connected major 
depression had increased in severity, properly identified the 
sources of such evidence, and also invited the Veteran to 
submit statements from other individuals who could describe 
from their knowledge and personal observations how his 
service-connected disabilities had worsened.  Although the 
VCAA notice letter did not indicate that the Veteran also 
could submit evidence showing the effect that worsening of 
his disabilities had on his employment and daily life, the 
Board finds that failure to satisfy the duty to notify in 
that regard is not prejudicial.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Because the Veteran's 
increased rating claims for a gunshot wound to the left 
shoulder and arm and for major depression are being denied in 
this decision, the Board finds that any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2006 letter was issued prior to the June 2006 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  As the Veteran's increased rating 
claims for a gunshot wound of the of the left shoulder arm 
and for major depression are being denied, and as the 
Veteran's TDIU claim is being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.  The Veteran also has been 
provided with VA examinations to determine the current nature 
of his service-connected gunshot wound of the left shoulder 
and arm and major depression.  In summary, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the Veteran and no further action is necessary to 
meet the requirements of the VCAA.

The Veteran contends that his service-connected gunshot wound 
of the left shoulder and arm and major depression are more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected gunshot wound of the left 
shoulder and arm currently is evaluated as 30 percent 
disabling under 38 C.F.R. § 4.73, DC 5303 (Muscle Group III).  
See 38 C.F.R. § 4.73, DC 5303 (2008).  A 30 percent rating is 
assigned under DC 5303 for a severe injury to Muscle 
Group III of the non-dominant shoulder and arm or for a 
moderately severe injury to Muscle Group III of the dominant 
shoulder and arm.  A higher 40 percent rating is assigned 
only for a severe injury to Muscle Group III of the dominant 
shoulder and arm.  The function of muscles in Muscle 
Group III is elevation and abduction of the arm to the level 
of the shoulder.  These muscles act with the intrinsic 
muscles of the shoulder girdle (Pectoralis major I 
(clavicular) and deltoid) of Muscle Group II in forward and 
backward swinging of the arm.  Id.  

The Veteran's service-connected major depression currently is 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
DC 9434.  See 38 C.F.R. § 4.130, DC 9434 (2008).  

Under DC 9434, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9434 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the Veteran's claim, a GAF 
score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 71-80 indicates that, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors or no more than slight impairment in social, 
occupational, or school functioning.

The recent medical evidence shows that, on VA outpatient 
treatment in February 2006, the Veteran complained of 
insomnia and sleep disturbance.  It was noted that he had not 
been seen in the mental health outpatient clinic since March 
2002.  Mental status examination of the Veteran showed speech 
within normal limits, mild/moderate persecutory type 
delusions, no hallucinations, no suicidal or homicidal 
ideation, and full orientation.  The Veteran's GAF score was 
55.  The impressions included psychotic disorder, not 
otherwise specified.

In March 2006, the Veteran reported no new problems and was 
satisfied with his current therapy.  He was sleeping better 
and experienced possibly less discomfort in crowds and was 
less bothered by paranoid thoughts.  Mental status 
examination of the Veteran showed speech within normal 
limits, minor persecutory thought delusions, no 
hallucinations or suicidal or homicidal ideation, and full 
orientation.  The Veteran's GAF score was 58.  The impression 
was unchanged.

On VA examination in April 2006, the Veteran complained of 
weakness in his left hand grip as a residual of an in-service 
gunshot wound to the left shoulder and arm.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  Although the Veteran reported that, while 
on active service in Vietnam in 1968, his patrol came under 
enemy fire and he was shot in the left arm under the axilla, 
the VA examiner noted that a review of the Veteran's service 
treatment records showed that his gunshot wound was self-
inflicted and not the result of enemy fire.  The bullets 
entered his left side under the axilla and exited the 
posterior left proximal humerus.  He was treated at a base 
hospital where his wounds were debrided and cleaned.  He was 
right-hand dominant.  He denied using any assistive devices.  
Although he currently was unemployed, he was able to complete 
his work while employed and had trouble lifting heavy 
objects.  He denied being incapacitated at any time because 
of his injury.  He also was independent in his activities of 
daily living, transfers, and ambulation.  

X-rays of the left shoulder were taken and showed no acute 
fracture or dislocation, an old fracture deformity involving 
the proximal left humerus, no tendinous calcifications, 
unremarkable soft tissues, moderate narrowing involving the 
acromioclavicular joint with hypertrophic spurring, and 
osteopenic bones.  The radiologist's impressions were no 
acute fracture or dislocation, degenerative changes at the 
acromioclavicular joint, and osteopenia.  

Physical examination of the left shoulder showed no swelling, 
effusion, deformity, crepitation, muscle wasting, 4+ muscle 
strength, a 4-inch scar located under the left axilla showing 
the entrance site of the bullet, a 3-inch scar located on the 
proximal left humerus showing the exit site, both scars were 
well-healed, normally pigmented, not painful, smooth, flat, 
and stable, without adherence, and with normal texture.  
Range of motion testing of the left shoulder showed flexion 
to 115 degrees actively and to 125 degrees passively, 
extension to 43 degrees actively and to 57 degrees passively, 
internal rotation to L3, external rotation to 60 degrees 
actively and to 86 degrees passively, abduction to 
104 degrees actively and to 133 degrees passively, all 
without complaints of pain.  Repetitive motion did not change 
the Veteran's range of motion or his symptoms.  The Veteran 
did not complain of fatigue.  The VA examiner noted that the 
DeLuca provisions could not be delineated clearly and, during 
a flare-up, the Veteran could have further limitations in 
range of motion and the amount of pain in functional 
capacity.  The examiner stated that he was unable to estimate 
the additional loss of range of motion and pain during a 
flare up without resorting to speculation.  The impression 
was residuals of gunshot wound to the left proximal humerus.

On VA examination in May 2006, the Veteran complained of 
"feeling more depressed and nervous."  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and electronic VA medical records.  The 
Veteran reported feeling depressed "since 1980s or perhaps 
early 1970s."  He reported being more withdrawn, not feeling 
like doing anything, not wanting to be around period, or not 
wanting to be bothered.  He also had been having difficulty 
associating with other people and liked to stay to himself.  
He also reported anhedonia and was unable to identify any 
recreational activities other than watching television.  He 
reported past suicidal ideation, including trying to kill 
himself with a self-inflicted gunshot wound to his shoulder 
in 1968, but denied any suicidal thoughts since then.  He 
also reported a history auditory hallucination but none since 
the 1980s.  He had intrusive thoughts and nightmares about 
his Vietnam service "when he has to receive dead bodies with 
their legs and arms missing and heads blown off" about two 
to three times a week.  Although he separated from his wife 
in the 1970s, the Veteran reported getting along with his son 
and daughter.  He had been sober since drug rehabilitation in 
the early 1990s and denied any history of drug abuse.  He had 
been unemployed since 1986.  Mental status examination of the 
Veteran showed full orientation, normal speech, goal directed 
thought process without any flight of ideas, loose 
associations, or ideas of reference, no auditory or visual 
hallucinations, no delusions, no suicidal or homicidal 
ideation, intact concentration and attention, and intact 
memory.  The Veteran's GAF score was 55.  The impressions 
included major depression with psychotic features.

On VA outpatient treatment in July 2006, the Veteran reported 
that he continued to sleep better, experienced minimal 
discomfort with crowds, and was satisfied with his current 
therapy.  He also reported that his current medication 
(Seroquel) was sufficient in stabilizing his paranoia and 
sleep.  He denied any suicidal or homicidal ideation, mania, 
or other current psychotic symptoms.  The impressions 
included psychotic disorder, not otherwise specified.

On VA scars examination in October 2007, the Veteran denied 
any problems associated with his in-service gunshot wound 
injury to the left shoulder.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran denied any pain associated with the 
scars from his gunshot wound.  His scars did not restrict him 
from doing his chores at home and was not incapacitated 
because of his scars.  X-rays of the left shoulder were 
unchanged.  Physical examination showed ambulation with the 
aid of crutches, no shoulder swelling or deformity, 4+ muscle 
strength, a 4-inch scar at the bullet entrance site under the 
left axilla, a 3-inch scar at the bullet exit site located on 
the proximal left humerus, both scars were well-healed, 
normally pigmented, smooth, flat, stable, without pain or 
adherence to underlying tissue, and a normal texture.  The 
impression was residuals of gunshot wound to the left 
proximal humerus with stable scars.

On VA joints examination in October 2007, the Veteran's 
complaints included an inability to lift heavy objects due to 
left arm weakness and pain.  He denied any flare-ups of joint 
disease, inflammatory arthritis, or recent shoulder 
subluxation.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
ambulated with crutches due to knee pain and not due to 
anything related to his left shoulder.  He had some damage to 
his left deltoid muscle after his in-service left shoulder 
injury.  Physical examination of the left shoulder showed 
anterior and posterior scars, forward flexion to 135 degrees, 
abduction to 106 degrees, external rotation to 80 degrees, 
and internal rotation to 70 degrees.  Although the Veteran 
complained of pain at the extremes of range of motion 
testing, there was no objective evidence of pain.  
"Repetitive motion did not change anything."  Physical 
examination of the left deltoid showed rather marked atrophy 
of the posterior deltoid muscles, some function of the mid-
deltoid and anterior deltoid with atrophy involving these 
areas of the muscle as well.  X-rays of the left shoulder 
showed some arthritis in the shoulder joint itself, some 
deformity of the proximal humerus, the old fracture was well-
healed, and some arthritis in the acromioclavicular joint.  
The VA examiner opined that it was unlikely that the anterior 
cruciate arthritis noted on x-rays was a direct result of the 
Veteran's in-service gunshot wound "because there is no 
proximity between the two and it is much more likely a 
finding consistent with his age."  Because there also was 
some loss of motion in the Veteran's uninjured right 
shoulder, the VA examiner concluded that the arthritis noted 
in the shoulder was most likely not a direct result of the 
in-service gunshot wound.  Finally, the VA examiner stated 
that he was unable to delineate DeLuca provisions without 
resorting to speculation.  The impression was status post-
gunshot wound to the left arm.

On VA examination in November 2007, no complaints were noted.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records and VA medical records.  The 
Veteran denied nightmares, suicidal or homicidal ideation, 
memory or concentration difficulties, a history of auditory 
or visual hallucinations, paranoid thoughts, delusions, 
grandiosity, obsessive/compulsive disorder symptoms, a 
history of nightmares, flashbacks, intrusive thoughts, 
avoidance behavior, or a startle response.  He reported 
spells of depression which did not last more than 30 to 
60 minutes.  His hobbies were watching football, which he 
enjoyed, and his relationship with a woman who lived with him 
since 1985 was reported to be good.  He denied any history of 
panic attacks or agoraphobia.  The VA examiner noted that the 
Veteran "has shown a significant improvement in the area of 
his major depressive disorder."  This examiner also noted 
that the Veteran's major depressive disorder "is in 
80% remission."  The Veteran's major depressive disorder was 
under good control without the use of an anti-depressant.  
Mental status examination of the Veteran showed goal-directed 
speech, no suicidal or homicidal ideation, visual 
hallucinations, delusions, paranoid thoughts, grandiosity, 
nightmares, flashbacks, avoidance behavior, startle response, 
or panic attacks, and full orientation.  The Veteran's GAF 
score was 80.  The diagnoses included major depressive 
disorder.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 30 percent for a gunshot wound to the left shoulder and 
arm.  The medical evidence shows that, in April 2006, the 
Veteran's left shoulder had no swelling, effusion, deformity, 
crepitation, or muscle wasting, well-healed bullet entry and 
exit wounds with normal pigmentation, no pain, smooth, flat, 
and stable scars without adherence and normal texture.  The 
VA examiner noted in October 2007 that the Veteran's scars 
from his in-service gunshot wound to the left shoulder and 
arm were stable.  A different VA examiner also noted in 
October 2007 that, although x-rays of the Veteran's left 
shoulder showed some arthritis, it was unlikely that this 
arthritis was a direct result of his in-service gunshot 
wound.  The Veteran has reported consistently that he used no 
assistive devices for his left shoulder, he was able to 
complete his work while employed, he denied being 
incapacitated at any time because of his injury, and he was 
independent in his activities of daily living, transfers, and 
ambulation.  Because the Veteran is right-hand dominant, his 
left shoulder is his non-dominant shoulder.  The Board 
observes that the Veteran already is in receipt of the 
maximum 30 percent rating for his service-connected gunshot 
wound to the (non-dominant) left shoulder and arm.  See 
38 C.F.R. § 4.73, DC 5303.  Because the Veteran's service-
connected gunshot wound to the left shoulder and arm resulted 
in a severe injury, consistent with the current 30 percent 
rating, and because the criteria for a higher rating are not 
present (i.e., complete loss of use of the left shoulder and 
arm), the Board finds that a disability rating greater than 
30 percent is not warranted.

The Veteran also is not entitled to a higher rating for his 
service-connected gunshot wound to the left shoulder and arm 
on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  
The Veteran reported in April 2006 that he had been 
unemployed since 1985, including throughout the pendency of 
this appeal.  Although the Veteran used crutches to ambulate 
at his October 2007 examination, the VA examiner noted that 
this was for his knee problems.  The Veteran also has been 
independent in his activities of daily living throughout this 
appeal.  The medical evidence does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  Id.  In this regard, the Board finds that there 
has been no showing by the Veteran that his gunshot wound to 
the left shoulder and arm necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  The current 30 percent rating also contemplates a 
severe shoulder and arm injury.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for a disability rating 
greater than 30 percent for major depression.  The medical 
evidence shows that, although the Veteran reported insomnia 
and sleep disturbance in February 2006, this complaint was 
treated successfully with medication.  The Veteran's GAF 
score of 55 in February 2006 also showed, at worst, moderate 
symptoms.  His GAF score improved slightly to 58 in March 
2006, when the Veteran reported no new problems, was 
satisfied with his current therapy, was sleeping better, 
experienced possibly less discomfort in crowds, and was less 
bothered by paranoid thoughts.  Mental status examination of 
the Veteran in April 2006 showed full orientation, normal 
speech, goal directed thought process without any flight of 
ideas, loose associations, or ideas of reference, no auditory 
or visual hallucinations, no delusions, no suicidal or 
homicidal ideation, and intact concentration, attention, and 
memory.  In July 2006, the Veteran reported that he continued 
to sleep better and experienced minimal discomfort with 
crowds.  His current medication was sufficient in stabilizing 
his paranoia and sleep and he denied any suicidal or 
homicidal ideation, mania, or other current psychotic 
symptoms.  Finally, at the Veteran's most recent VA 
psychiatric examination in November 2007, the VA examiner 
noted that the Veteran "has shown a significant improvement 
in the area of his major depressive disorder."  This 
examiner also noted that the Veteran's major depressive 
disorder "is in 80% remission" and was under good control 
without the use of an anti-depressant.  Mental status 
examination of the Veteran showed goal-directed speech, no 
suicidal or homicidal ideation, visual hallucinations, 
delusions, paranoid thoughts, grandiosity, nightmares, 
flashbacks, avoidance behavior, startle response, or panic 
attacks, and full orientation.  The Veteran's GAF score had 
improved dramatically to 80, indicating that, if symptoms 
were present, they were transient and expectable reactions to 
psychosocial stressors and no more than slight impairment in 
social, occupational, or school functioning.  Because the 
Veteran's service-connected major depression is not 
manifested by occupational and social impairment with reduced 
reliability and productivity or with deficiencies in most 
areas (i.e., a 50 or 70 percent rating) and also is not 
totally disabling, the Board finds that the criteria for a 
disability rating greater than 30 percent is not warranted.  
See 38 C.F.R. § 4.130, DC 9434 (2008).

Finally, the Veteran contends that he is entitled to TDIU, 
including on an extraschedular basis, because his service-
connected disabilities preclude him from securing or 
maintaining gainful employment.

The Veteran's service-connected gunshot wound of the left 
shoulder and arm is evaluated currently as 30 percent 
disabling under 38 C.F.R. § 4.73, DC 5303, effective June 17, 
1982.  His service-connected major depression is evaluated as 
30 percent disabling under 38 C.F.R. § 4.130, DC 9434, 
effective October 1, 1988.  Service connection also is in 
effect for diabetes mellitus, evaluated as 10 percent 
disabling effective July 13, 2006.  The Veteran's current 
combined disability rating for compensation is 60 percent, 
effective July 13, 2006.  See 38 C.F.R. § 4.25 (2008).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a Veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the 
Veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

In statements on his VA Form 21-8940, "Veteran's Application 
For Increased Compensation Based on Unemployability," date-
stamped as received by the RO in March 2006, the Veteran 
stated that his service-connected disabilities had effected 
his full-time employment in 1981.  He had last worked full-
time in September 1985 and became too disabled to work "some 
time" in 1986.  

In an April 2006 letter, the Veteran's representative stated 
that the Veteran last worked for a construction company 
"around 1985" but could not provide further information.  
The Veteran also reported that he did odd jobs, including 
yard work, for Mrs. H.S. until March 2006 when she died.

On VA examination in May 2006, the Veteran reported that he 
had been unemployed since 1986 "which he relates to his 
nervousness, depression and physical difficulty with 
disabilities."  He worked as a forklift operator in 
construction after his separation from service in 1971.  He 
last job was as a carpenter.  He also reported doming "some 
odd jobs off and on."  The VA examiner noted that the 
Veteran had been unemployed since 1986 and had lost no time 
from work.  This examiner also stated that the Veteran's 
psychiatric symptoms "appear to result in a moderate 
industrial dysfunction."

On VA examination in October 2007, the Veteran reported that, 
following his separation from service in 1971, he worked at 
several different jobs.  "His last job was cutting grass and 
he last worked in 2002."  The VA examiner concluded that the 
Veteran's service-connected gunshot wound to the left 
shoulder and arm "did not prevent him from doing his usual 
occupation which was cutting grass which he stopped doing in 
2002.  I see no evidence why this shoulder would make him 
unemployable at this time."

On VA examination in November 2007, the Veteran reported 
that, when he was working, he missed 2 to 3 weeks out of 5 to 
6 months during an inpatient psychiatric admission.  The VA 
examiner noted that the Veteran "is almost living a retired 
life" and had not worked in the past 2 years.  The VA 
examiner also stated that there would not be any problem in 
the Veteran performing lawn mowing work "as his major 
depressive disorder is almost in significant remission."  He 
also noted that the Veteran would be limited in his work 
performance "due to his medical physical, and age condition 
and not psychiatric reasons."  Finally, this examiner noted 
that, in the past, the Veteran's employment was affected 50 
percent by his psychiatric diagnosis.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to TDIU on an 
extraschedular basis.  As noted above, the Veteran clearly 
does not meet the schedular criteria for a TDIU.  See 
38 C.F.R. § 4.16(a).  Despite the Veteran's assertions to the 
contrary, there is no objective evidence that his service-
connected disabilities alone preclude him from securing or 
maintaining substantially gainful employment.  The Board 
acknowledges that the Veteran has reported being unemployed 
since 1985, including throughout the pendency of this appeal; 
however, as two different VA examiners noted in October and 
November 2007, his service-connected disabilities would not 
preclude him from continuing the lawn mowing work he had 
performed until 2002.  The Veteran's combined disability 
evaluation of 60 percent is insufficient to grant TDIU on a 
schedular basis.  There also is no evidence that the 
symptomatology attributed to the Veteran's service-connected 
gunshot wound to the left shoulder and arm, major depression, 
or diabetes mellitus presents such an exceptional disability 
picture that the available schedular evaluations are 
inadequate.  See Thun, 22 Vet. App. at 111.  As discussed 
above, the 30 percent ratings assigned to the Veteran's 
service-connected gunshot wound to the left shoulder and arm 
and for major depression appropriately compensate him for the 
level of disability he has experienced.  In summary, the 
Board finds no exceptional or unusual circumstances that 
would warrant referral for consideration of a TDIU rating on 
an extraschedular basis.


ORDER

Entitlement to a disability rating greater than 30 percent 
for a gunshot wound of the left shoulder and arm is denied.

Entitlement to a disability rating greater than 30 percent 
for major depression is denied.

Entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


